Case 1:20-cv-02340-EGS Document 71-4 Filed 10/29/20 Page 1 of 5




                 Exhibit 62
         Case 1:20-cv-02340-EGS Document 71-4 Filed 10/29/20 Page 2 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STATE OF NEW YORK, et al.,

                        Plaintiffs,                    Case No. 20 Civ. 2340 (EGS)

            v.
                                                       DECLARATION OF JESSICA
DONALD J. TRUMP, et al.,                               CLARKE

                        Defendants.



       Pursuant to 28 U.S.C. § 1746(2), I, Jessica Clarke, hereby declare as follows:

                                       Personal Background

       1.        I am over the age of eighteen and have personal knowledge of the facts stated

herein. I have compiled the information in the statements set forth below either through personal

knowledge, through OAG personnel who have assisted me in gathering this information, or on

the basis of documents I have reviewed.

       2.        I am the Bureau Chief of the Civil Rights Bureau at the New York State Office of

the Attorney General (OAG). I have held this position since August 8, 2019. In this role, I

supervise a staff of 18 attorneys and support staff on civil rights investigations, litigation, policy

initiatives, community outreach and public education.

       3.        The Civil Rights Bureau (the Bureau) works to promote equal justice under law

and seeks to enforce the civil rights of all New Yorkers. The Bureau enforces laws that protect

all New Yorkers from discrimination on the basis of race, color, national origin, sex, religion,

age, marital status, sexual orientation, gender identity, status as a service member or veteran,

source of income or disability. Using federal, state, and local civil rights laws, the Bureau

investigates and prosecutes discrimination in a variety of areas.

                                                   1
        Case 1:20-cv-02340-EGS Document 71-4 Filed 10/29/20 Page 3 of 5




       4.      The Bureau devotes significant resources to reduce barriers to voting. The

Bureau has operated a voter hotline since November 2012. During previous elections, the

Bureau, with assistance of volunteers from OAG, has fielded hundreds – and sometimes

thousands – of complaints from voters across the state and worked with local election officials

and others to promote access to voting for all New Yorkers.

                                  June 2020 OAG Voter Hotline

       5.      In April 2020, New York State election law was amended to allow all voters to

apply for absentee ballots because of the threat of contracting COVID-19. 1 This amendment

enabled many voters to cast ballots during the June 2020 Primary Election without risking

infection or contributing to the community spread of the virus.

       6.      With the expanded availability of absentee ballots, New York voters and New

York State’s election administration depended significantly on the operations of the United

States Service (Postal Service). At the time, voters were required to postmark or hand-deliver an

absentee ballot no later than Election Day. 2 A ballot postmarked by Election Day must have, in

turn, been received by local BOEs within seven days of Election Day in order to be canvassed.

       7.      In keeping with past practice and the Bureau’s commitment to protecting the right

to vote, the Bureau maintained a statewide voter hotline during the June 2020 Primary Election.

From June 13, 2020 to June 21, 2020, the hotline received over 600 complaints by phone and

email – 65% were from voters who either requested but never received their absentee ballot in

the mail, or who received their ballot in the mail very late in the process.


1
 See N.Y. Elec. Law § 8-400 (McKinney)
2
 S.8130D, 2020 Leg. Sess. (N.Y. 2020), https://www.nysenate.gov/legislation/bills/2019/s8130.
Election law section 8-412 previously set the deadline for the postmarking of an absentee ballot to
be the day before the election itself. The one-day extension to the postmarking deadline
implemented by Senate Bill S8130D sunsets on December 31, 2020.

                                                  2
        Case 1:20-cv-02340-EGS Document 71-4 Filed 10/29/20 Page 4 of 5




       8.      Voters across the State reported to the Bureau that while they had applied for their

absentee ballots before the June 16 deadline, they either never received their ballots or did not

receive it in time to complete the ballot and mail it back to their local BOE by the June 23

deadline. Voters also reported that they did not receive certain absentee ballot materials, such as

return and oath envelopes as well as ballots for all applicable races.

       9.      Based on the Bureau’s analysis, voters did not receive their absentee ballots as

expected for a number of reasons, including the failure of the Postal Service to meet the needs of

voter demands.

                        October – November 2020 OAG Voter Hotline

       10.     Given the challenges faced by the June 2020 Primary Election, and the record

number of voters who plan to vote absentee, the Bureau began preparing to administer a voter

hotline well in advance of the General Election. This preparatory work included legal research,

community outreach, and training a dedicated team of volunteers to respond to voter complaints.

       11.     The Bureau opened its voter hotline on Saturday, October 24, the first day of early

voting. As of October 28, the Bureau has received 225 complaints on a variety of issues.

       12.     Specifically, the hotline has received over 25 complaints as of October 27 from

voters who did not receive their absentee ballots in the mail in a timely manner.

       13.     For example, the Bureau received a complaint from a voter who reported that

although they requested their absentee ballot several weeks ago, and that they received an email

from the Postal Service on October 10, 2020 indicating that their ballot would be “arriving

soon,” they still had not received their absentee ballot on October 22, 2020.

       14.     The Bureau received a complaint from another voter who reported that they

received a notification from the Postal Service on October 5, 2020 indicating that their ballot



                                                  3
         Case 1:20-cv-02340-EGS Document 71-4 Filed 10/29/20 Page 5 of 5




would be arriving soon, yet, as of October 21, 2020, they had not received their ballot. This

complainant contacted the Postal Service many times regarding the status of the absentee ballots,

but did not receive any further communications from the Postal Service. In their complaint, this

voter reported they now planned to vote at the polls due to the Postal Service’s failure to timely

deliver their absentee ballot.

       15.     The Bureau has also received over 20 complaints as of October 20 about

incredibly long lines at voting sites.

       16.     For example, the Bureau received a complaint on October 27, 2020 from a voter

who personally waited in line for five hours and seven minutes before casting their vote at an

Early Voting site in Manhattan the same day. According to local election officials, voters began

lining up around 7:20 AM, even though this site did not open until 12:00 PM. As such,

incredibly long lines persisted at this site throughout the day.

       17.     On October 24, 2020, the Bureau received a complaint from a voter who had

waited for over five hours and 22 minutes at an Early Voting site in Westchester, New York.

This voter reported that they were “two blocks away from the entrance” and had not yet voted,

despite this significant wait time.

       18.     The Bureau expects to continue to receive complaints regarding the failure of

voters to timely receive their absentee ballots, as well as exceedingly long lines at polling places.



Executed on this 29th day of October, 2020.


                                                 /s/ Jessica Clarke
                                                    Jessica Clarke




                                                  4
